DETAILED ACTION
The applicant’s amendment filed on August 25, 2022 has been acknowledged. Claims 5 and 12-18 have been canceled. Claims 19-27, have been added. Claims 1-4, 6-11 and 19-27, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10 and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to monitoring sensors on a vehicle to determine driver behavior and potential faults. 
Under step 1, claims 1-4, 6-9 and 19, recite a method and Claims 10-11 and 20-27 recite a system as such each of the claims are directed toward one of the statutory categories. 
Under step 2A1, Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). The claims are directed monitoring a user driving and outputting alert information based on detected events.
Claim 1 recites a monitoring and collecting sensory data, which is merely data collection which is an insignificant extra solution activity, see MPEP 2106.05(g). Additionally it recites providing an output notification, which is merely displaying data which is an insignificant extra solution activity, see MPEP 2106.05(g). The step of applying the machine learning model is merely applying a previously established algorithm which amounts to merely applying rules for the purposes of determining alert conditions, which is a method of organizing human activity. The claims have been amended to recite determining required maintenance operations for a specific vehicle and determining a schedule of the determined maintenance operations for the specific vehicle. These determination steps are generic in nature and there are no specifics as to how the functions have been achieved. As such these are considered to be merely applying the abstract idea on a computer, see MPEP 2106.05(f). Claim 10 recites a system with contains a processing device  and sensors but is carrying out functions through modules. Those functions including monitoring the sensor data and collecting the measured data which as stated above, which is merely data collection which is an insignificant extra solution activity, see MPEP 2106.05(g). Additionally it recites providing an output notification which is merely displaying data which is an insignificant extra solution activity, see MPEP 2106.05(g). The function of applying the machine learning model is merely applying a previously established algorithm which amounts to merely applying rules for the purposes of determining alert conditions, which is a method of organizing human activity. As such when considered individually or in combination the limitations fail to render the claims into a practical application. 
Dependent claims 2 and 11, recite alerting the service provider, which is part of the abstract idea of monitoring the vehicle for maintenance alerts. As such these limitations fail to render the claims into a practical application. 
Dependent claims 3 and 20, recite identifying malfunctions but provides no specifics as to how the malfunctions are identified other than they have deviated in some way from what is normal, as such this can be any generic identification and thus does not render the claims into a practical application.
Dependent claim 4 and 21, recites identifying upcoming malfunctions but does not establish how the trained algorithm achieves the result, as such this can be any generic form of machine learning and thus does not render the claims into a practical application.
Dependent claims 6 and 22, recites identifying malfunctions by comparing different periods of time, however this is merely a set of rules for comparing the recorded information to determine if an alert occurs which is part of the abstract idea, as such it does not render the claims into a practical application.
Dependent claims 7 and 23, recites receiving feedback and using that feedback to identify malfunctions or schedules of maintenance, which is part of the abstract idea of monitoring the vehicle for maintenance alerts. As such these limitations fail to render the claims into a practical application.
Dependent claims 8 and 24, recite identifying correlations of the data, creating behavior patterns and creating normal behavior model, but does not establish how the functions are performed, allowing for any possible manner of carrying out these functions. The step of collecting sensor data, as stated above is merely data gathering, see MPEP 2106.05(g). As such the limitations do not render the claims into a practical application.
Dependent claims 9 and 25, recite analyzing behavior changes and determining reporting mechanism using rules, but provides no specific manner of analyzing behavior changes. The reporting mechanism is merely determining when to report the alert which is merely comparing the data which is part of the abstract idea. As such the limitations do not render the claims into a practical application.
Dependent claim 19 and 26, recite estimating and outputting cost of determined maintenance operations, but provides no specific manner of performing the functions. Further these steps are part of the abstract idea of monitoring the vehicle for maintenance alerts. As such these limitations fail to render the claims into a practical application.
Dependent claim 27, recite that one of the sensors include a microphone and where the prediction and identification are done by analyzing acoustic sensor data, but provides no specific manner of analyzing the data. As such these limitations fail to render the claims into a practical application.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the limitations of the claims are directed toward a method of organizing human activity. The additional structure of the processing devices and storage device are generic structural element and as such fail to render the claims into a practical application. This is support by the applicant’s originally filed specification paragraph [0059] which outlines these as merely general-purpose computers
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are not additional elements which indicate that the claims amount to significantly more than the abstract idea.
	As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – processing devices and storage device. The hardware in claimed limitations is recited at a high-level of generality (i.e., as generic components performing generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using components to perform the functions amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-11, 19, 20 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (WO 2019/185659 A1) hereafter Griffiths, in view of Zhang et al. (US 2019/0318267 A1) hereafter Zhang, further in view Ng (US 5,445,347 A) hereafter Ng.
As per claim 1, Griffiths discloses a method for monitoring vehicles, each vehicle comprising one or more sensors of one or more sensor types (Page 18, line 7 through Page 19, line 4; discloses that the system monitors the condition of a vehicle including the parameters of the vehicle such as the engine RPM, temperature, speed, distance, acceleration and the number of engine events. Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure. Page 43, lines 6-22; discloses that the user is alerted about the irregularity Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance. Page 18, lines 20-23; discloses that the system comprises multiple on-board sensors of different types, sensors for speed, distance driven, time driven, acceleration, deceleration, engine RPM, temperature, engine temperature, engine events (e.g. on, off), engine on time (e.g. whilst stationary, whilst moving), braking (numbers of times, braking force)), comprising at least:
	providing at least one remote server configured to receive sensor data from sensors of each of the vehicles (Figure 2, Page 19, lines 14-29; discloses the structure of the system which establishes that the processing is carried out by a remote component. Page 43, lines 30-31; discloses that the values can be implemented within the vehicle or remotely);
	applying at least one event-identification machine learning algorithm using an event-identification module, operable at the at least one remote server, the event-identification machine learning algorithm being configured at least to identify events of each vehicle, based on analysis of accumulated and acquired sensor data from sensors of the vehicles (Page 4, line 28 through Page 5, line 4; discloses that the classification system can be trained using machine learning. Page 23, line 15 through Page 24, line 19; discloses that the system can be a machine learning model which is trained using data sets and once trained to learn causal connections between driving style. The outputs result in the output of the probability of the vehicle requiring repair operations. Page 33, lines 18-30; discloses that multiple sets of driving information is derived to form a “typical” or “normal” driving style or driving behavior. These are used to compare with other profiles to determine if the profile being analyzed is above or below the typical values, specifically an excessive number of breaking events is considered aggressive braking and an excessive number of speeding events is determined by a large maximum and/or average speed. Page 34, lines 1-3; discloses that machine learning can be used to determine the driving style or behavior profiles from the feature vectors.  Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure); and
	applying at least one malfunction-identification machine learning algorithm, using a malfunction identification module, the malfunction identification module being configured at least to identify one or more malfunctions, to identify relations between identified events and identified malfunctions of each of the vehicles and to predict one or more future malfunctions for each specific vehicle, based at least on analysis of acquired and accumulated sensor data from sensors from all vehicles and based on relations between identified events and identified malfunctions (Page 4, line 28 through Page 5, line 4; discloses that the classification system can be trained using machine learning. Page 23, line 15 through Page 24, line 20; discloses that the system can be a machine learning model which is trained using data sets and once trained to learn causal connections between driving style. The outputs result in the output of the probability of the vehicle requiring repair operations. Additionally that that future failures are predicted using machine learning models. From this the system predicts maintenance operations or repair operations which would overcome or correct the malfunction or future problem. This is based on the sensor data which is collected. Page 33, lines 18-30; discloses that multiple sets of driving information is derived to form a “typical” or “normal” driving style or driving behavior. These are used to compare with other profiles to determine if the profile being analyzed is above or below the typical values, specifically an excessive number of breaking events is considered aggressive braking and an excessive number of speeding events is determined by a large maximum and/or average speed. Page 34, lines 1-3; discloses that machine learning can be used to determine the driving style or behavior profiles from the feature vectors.  Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure);
	determining required maintenance operations for a specific vehicle and determining schedules of the determined maintenance operations for the specific vehicles, based on ongoing identified one or more events of the specific vehicle and their related one or more predicted future malfunctions (Page 4, line 28 through Page 5, line 4; discloses that the classification system can be trained using machine learning. Page 23, line 15 through Page 24, line 19; discloses that the system can be a machine learning model which is trained using data sets and once trained to learn causal connections between driving style. The outputs result in the output of the probability of the vehicle requiring repair operations. Page 33, lines 18-30; discloses that multiple sets of driving information is derived to form a “typical” or “normal” driving style or driving behavior. These are used to compare with other profiles to determine if the profile being analyzed is above or below the typical values, specifically an excessive number of breaking events is considered aggressive braking and an excessive number of speeding events is determined by a large maximum and/or average speed. Page 34, lines 1-3; discloses that machine learning can be used to determine the driving style or behavior profiles from the feature vectors.  Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure. Page 43, lines 6-22; discloses that the user is alerted about the irregularity. This can be done through a display to the user. Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance. Page 41, lines 15-20; discloses that this fault data can be used to for future maintenance or repairs such as scheduling the repair/replacement operations in advance. Page 39, line 23 through Page 40, line 6; discloses that the model can output the estimated repair costs); and 
	output alerts indicative of: predicted malfunctions, determined required maintenance operations, for reducing or preventing predicted malfunctions (Page 43, lines 6-22; discloses that the user is alerted about the irregularity. This can be done through a display to the user. Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance).
Griffiths while establishing remote processing does not explicitly establish that the analysis is performed by a remote server which is online and that the schedule is output.
	Zhang, which like Griffiths talks about collecting vehicle sensor data and machine learning to evaluate driver behavior, teaches it is known for the machine learning to be carried out on a remote server which is online (Page 1, paragraphs [0017]-[0019], Page 2, paragraphs [0020]-[0021] and [0026]; teaches that it is known to collect driving statistics and environment data. Additionally the service is remote and can include a cloud computer or cloud server. This server can communicate over different networks including the Internet. Since Griffiths already establishes collecting data from multiple sources and that the computations are performed remotely, it would have been obvious as shown in Zhang that this remote server can be online. This would allow the system to receive data from online sources such as the weather data (Griffiths Page 42, lines 6-17) and utilize scalable resources such as cloud computing which would allow for faster computations).
	The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely.
	The sole difference between the primary reference Griffiths and the claimed subject matter is that the Griffiths reference fails to explicitly state that the server is online.
	The secondary reference Zhang which like Griffiths talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online. Zhang establishes that this type of remote server was known in the industry at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the remote server shown in Griffiths with the remote server being online as taught by Zhang.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths, with the remote server being online taught by Zhang, for the purposes of using known techniques to analyze the data and have the ability to scale as necessary. Since Griffiths already establishes collecting data from multiple sources and that the computations are performed remotely, it would have been obvious as shown in Zhang that this remote server can be online. This would allow the system to receive data from online sources such as the weather data (Griffiths Page 42, lines 6-17) and utilize scalable resources such as cloud computing which would allow for faster computations.
	The combination while establishing that the repairs can be scheduled isn’t explicit that the schedule is generated automatically and displayed to the user.
	Ng, which like the combination talks about preventative maintenance, teaches it is known to detect abnormal behavior like Griffiths and to automatically schedule the service and display that schedule to the user (Col. 3, lines 22-28; teaches that while the specification is directed toward a train it is also applicable to other types of vehicles such as automobiles. Col. 5, line 25-64; teaches that the system contains sensors to detect the condition of the vehicles. If an abnormal condition occurs or if components have worn beyond tolerance the system automatically schedules maintenance at a specific time and notifies or outputs this schedule for both the maintenance facility and the operator so that repairs can be carried out in a timely manner. Since the combination already uses sensors to determine if abnormal conditions are present and to perform preventative maintenance, it would been obvious to automatically schedule the maintenance and notify the users to ensure that the maintenance is performed in a timely manner).
	The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference establishes it is known for the remote server to be online. However the combination fails to explicitly disclose that that the schedule is generated automatically and displayed to the user.
	The Ng reference which like Griffiths talks about preventative maintenance establishes it is known for the schedule to be automatically generated and displayed. Ng establishes that this type of schedule generation was known in the industry at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the preventative maintenance system of Griffiths and Zhang the ability to automatically schedule the vehicle maintenance and display that schedule to the user at taught by Ng  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Ng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths and Zhang, with the ability to automatically schedule the vehicle maintenance and display that schedule to the user at taught by Ng, for the purposes of ensuring the maintenance is carried out. Since the combination already uses sensors to determine if abnormal conditions are present and to perform preventative maintenance, it would been obvious to automatically schedule the maintenance and notify the users to ensure that the maintenance is performed in a timely manner.
	As per claim 2, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Ng further teaches wherein at least some of the alerts relating to each specific vehicle are sent to at least one service provider of the specific vehicle by the at least one online remote server (Col. 5, line 25-64; teaches that the system contains sensors to detect the condition of the vehicles. If an abnormal condition occurs or if components have worn beyond tolerance the system automatically schedules maintenance at a specific time and notifies or outputs this schedule for both the maintenance facility and the operator so that repairs can be carried out in a timely manner).
	As per claim 3, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses wherein at least some of the malfunctions of each vehicle are identifiable by identification of normal behavior of said acquired sensory data of the specific vehicle and identification of exceptional events of the specific vehicle, based on identification of sensory data of the specific vehicle that deviates from normal behavior of the sensory data of the specific vehicle (Page 23, line 15 through Page 24, line 2; discloses that the system has a first algorithm which is configured to train to learn behavior or connections based on the sensor data to identify events. Page 24, lines 4-19; discloses that once trained the algorithm can take new inputs and make predictions based on the inputs, and identify faults or events such as probable break failure. Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. Page 43, line 31 through Page 44, line 10; discloses that the system contains rules which are used to determine when alerts should be sent. Griffiths establishes that this ensures that the user is only alerted to probabilities that imply sufficiently high probability of requiring maintenance, which is part of the user preferences. Page 43, lines 1-30; discloses that the system creates a series of conditions such as severity which is the maximum amount of a value to which to be alerted, classifications such as those needing repair).	
	As per claim 8, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses further comprising the steps of : identifying correlations between sensory data receivable from multiple sensors and different sensor types of each vehicle and from multiple sensors of the same type received from different vehicles (Page 18, lines 16-23; teaches that the sensor data comes from multiple sensors);
	collecting sensory data during a pre-defined period of time and creating behavior pattern models of each vehicle based on various behavior characteristics including at least speed and/or acceleration related sensory data (Page 18, lines 16-23; teaches that the sensor data includes speed, acceleration and geo data or GPS data. Page 19, line 31 through Page 20, line 5; discloses that the data can be calculated on a per day basis which is a pre-defined period of time. Page 33, line 18 through Page 34, line 3; discloses that that the system creates driving style or behavior profile to establish the type of behavior of the driver such as aggressive speeding or breaking);
	creating normal behavior AI model of vehicle technical behavior of each vehicle, based on correlations of sensory data (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers).
	As per claim 9, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses comprising the steps of: analyzing exceptional behavior changes of the vehicle based on normal behavior patterns of normal behavior AI model and configured to determine reporting mechanism by using predefined domain specific rules for based on the severity of exceptions, classifications of malfunctions and user preferences (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. Page 43, line 31 through Page 44, line 10; discloses that the system contains rules which are used to determine when alerts should be sent. Griffiths establishes that this ensures that the user is only alerted to probabilities that imply sufficiently high probability of requiring maintenance, which is part of the user preferences. Page 43, lines 1-30; discloses that the system creates a series of conditions such as severity which is the maximum amount of a value to which to be alerted, classifications such as those needing repair).
	As per claim 10, Griffiths discloses a system for monitoring vehicles, each vehicle having multiple sensors of multiple sensor types (Page 18, line 7 through Page 19, line 4; discloses that the system monitors the condition of a vehicle including the parameters of the vehicle such as the engine RPM, temperature, speed, distance, acceleration and the number of engine events. Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure. Page 43, lines 6-22; discloses that the user is alerted about the irregularity Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance. Page 18, lines 20-23; discloses that the system comprises multiple on-board sensors of different types, sensors for speed, distance driven, time driven, acceleration, deceleration, engine RPM, temperature, engine temperature, engine events (e.g. on, off), engine on time (e.g. whilst stationary, whilst moving), braking (numbers of times, braking force)) the system comprising at least:
	an remote server configured to receive sensor data from sensors of each of the vehicles, the online remote server comprising at least (Figure 2, Page 19, lines 14-29; discloses the structure of the system which establishes that the processing is carried out by a remote component. Page 43, lines 30-31; discloses that the values can be implemented within the vehicle or remotely);
	(i) at least one event-identification machine learning algorithm using an event-identification module, operable at the at least one online remote server, the event-identification machine learning algorithm being configured at least to identify events of each vehicle, based on analysis of accumulated and acquired sensor data from sensors of the vehicles (Page 4, line 28 through Page 5, line 4; discloses that the classification system can be trained using machine learning. Page 23, line 15 through Page 24, line 19; discloses that the system can be a machine learning model which is trained using data sets and once trained to learn causal connections between driving style. The outputs result in the output of the probability of the vehicle requiring repair operations. Page 33, lines 18-30; discloses that multiple sets of driving information is derived to form a “typical” or “normal” driving style or driving behavior. These are used to compare with other profiles to determine if the profile being analyzed is above or below the typical values, specifically an excessive number of breaking events is considered aggressive braking and an excessive number of speeding events is determined by a large maximum and/or average speed. Page 34, lines 1-3; discloses that machine learning can be used to determine the driving style or behavior profiles from the feature vectors.  Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure);
	(ii) at least one malfunction-identification machine learning algorithm, using a malfunction identification module, the malfunction identification module being configured at least to: identify one or more malfunctions, to identify relations between identified events and identified malfunctions of each of the vehicles; predict one or more future malfunctions for each specific vehicle, based at least on analysis of acquired and accumulated sensor data from sensors from all vehicles and based on relations between identified events and identified malfunctions (Page 4, line 28 through Page 5, line 4; discloses that the classification system can be trained using machine learning. Page 23, line 15 through Page 24, line 20; discloses that the system can be a machine learning model which is trained using data sets and once trained to learn causal connections between driving style. The outputs result in the output of the probability of the vehicle requiring repair operations. Additionally that that future failures are predicted using machine learning models. From this the system predicts maintenance operations or repair operations which would overcome or correct the malfunction or future problem. This is based on the sensor data which is collected. Page 33, lines 18-30; discloses that multiple sets of driving information is derived to form a “typical” or “normal” driving style or driving behavior. These are used to compare with other profiles to determine if the profile being analyzed is above or below the typical values, specifically an excessive number of breaking events is considered aggressive braking and an excessive number of speeding events is determined by a large maximum and/or average speed. Page 34, lines 1-3; discloses that machine learning can be used to determine the driving style or behavior profiles from the feature vectors.  Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure);
		determine required maintenance operations for a specific vehicle and schedules of the determined maintenance operations for the specific vehicle, based on ongoing identified one or more events of the specific vehicle and their related one or more predicted future malfunctions (Page 4, line 28 through Page 5, line 4; discloses that the classification system can be trained using machine learning. Page 23, line 15 through Page 24, line 19; discloses that the system can be a machine learning model which is trained using data sets and once trained to learn causal connections between driving style. The outputs result in the output of the probability of the vehicle requiring repair operations. Page 33, lines 18-30; discloses that multiple sets of driving information is derived to form a “typical” or “normal” driving style or driving behavior. These are used to compare with other profiles to determine if the profile being analyzed is above or below the typical values, specifically an excessive number of breaking events is considered aggressive braking and an excessive number of speeding events is determined by a large maximum and/or average speed. Page 34, lines 1-3; discloses that machine learning can be used to determine the driving style or behavior profiles from the feature vectors.  Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure. Page 43, lines 6-22; discloses that the user is alerted about the irregularity. This can be done through a display to the user. Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance. Page 41, lines 15-20; discloses that this fault data can be used to for future maintenance or repairs such as scheduling the repair/replacement operations in advance. Page 39, line 23 through Page 40, line 6; discloses that the model can output the estimated repair costs); and
		output alerts indicative of: predicted malfunctions, determined required maintenance operations (Page 43, lines 6-22; discloses that the user is alerted about the irregularity. This can be done through a display to the user. Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance).
Griffiths while establishing remote processing does not explicitly establish that the analysis is performed by a remote server which is online and that the schedule is output.
	Zhang, which like Griffiths talks about collecting vehicle sensor data and machine learning to evaluate driver behavior, teaches it is known for the machine learning to be carried out on a remote server which is online (Page 1, paragraphs [0017]-[0019], Page 2, paragraphs [0020]-[0021] and [0026]; teaches that it is known to collect driving statistics and environment data. Additionally the service is remote and can include a cloud computer or cloud server. This server can communicate over different networks including the Internet. Since Griffiths already establishes collecting data from multiple sources and that the computations are performed remotely, it would have been obvious as shown in Zhang that this remote server can be online. This would allow the system to receive data from online sources such as the weather data (Griffiths Page 42, lines 6-17) and utilize scalable resources such as cloud computing which would allow for faster computations).
	The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely.
	The sole difference between the primary reference Griffiths and the claimed subject matter is that the Griffiths reference fails to explicitly state that the server is online.
	The secondary reference Zhang which like Griffiths talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online. Zhang establishes that this type of remote server was known in the industry at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the remote server shown in Griffiths with the remote server being online as taught by Zhang.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths, with the remote server being online taught by Zhang, for the purposes of using known techniques to analyze the data and have the ability to scale as necessary. Since Griffiths already establishes collecting data from multiple sources and that the computations are performed remotely, it would have been obvious as shown in Zhang that this remote server can be online. This would allow the system to receive data from online sources such as the weather data (Griffiths Page 42, lines 6-17) and utilize scalable resources such as cloud computing which would allow for faster computations.
	The combination while establishing that the repairs can be scheduled isn’t explicit that the schedule is generated automatically and displayed to the user.
	Ng, which like the combination talks about preventative maintenance, teaches it is known to detect abnormal behavior like Griffiths and to automatically schedule the service and display that schedule to the user (Col. 3, lines 22-28; teaches that while the specification is directed toward a train it is also applicable to other types of vehicles such as automobiles. Col. 5, line 25-64; teaches that the system contains sensors to detect the condition of the vehicles. If an abnormal condition occurs or if components have worn beyond tolerance the system automatically schedules maintenance at a specific time and notifies or outputs this schedule for both the maintenance facility and the operator so that repairs can be carried out in a timely manner. Since the combination already uses sensors to determine if abnormal conditions are present and to perform preventative maintenance, it would been obvious to automatically schedule the maintenance and notify the users to ensure that the maintenance is performed in a timely manner).
	The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference establishes it is known for the remote server to be online. However the combination fails to explicitly disclose that that the schedule is generated automatically and displayed to the user.
	The Ng reference which like Griffiths talks about preventative maintenance establishes it is known for the schedule to be automatically generated and displayed. Ng establishes that this type of schedule generation was known in the industry at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the preventative maintenance system of Griffiths and Zhang the ability to automatically schedule the vehicle maintenance and display that schedule to the user at taught by Ng  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Ng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths and Zhang, with the ability to automatically schedule the vehicle maintenance and display that schedule to the user at taught by Ng, for the purposes of ensuring the maintenance is carried out. Since the combination already uses sensors to determine if abnormal conditions are present and to perform preventative maintenance, it would been obvious to automatically schedule the maintenance and notify the users to ensure that the maintenance is performed in a timely manner.
	As per claim 11, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Ng further teaches further comprising a service provider application installable a user associated with one or more of the vehicles, the service provider application being configured for communicating with the online remote server and for managing the schedules for future maintenance operations of vehicles, based on received alerts of predicted malfunction and associated determined future maintenance operations and their schedules (Col. 5, line 25-64; teaches that the system contains sensors to detect the condition of the vehicles. If an abnormal condition occurs or if components have worn beyond tolerance the system automatically schedules maintenance at a specific time and notifies or outputs this schedule for both the maintenance facility and the operator so that repairs can be carried out in a timely manner).
	As per claim 19, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses comprising estimating and outputting cost of determined maintenance operations (Page 39, line 23 through Page 40, line 6; discloses that the model can output the estimated repair costs).
	As per claim 20, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses wherein at least some of the malfunctions of each vehicle are identifiable by identification of normal behavior of said acquired sensory data of the specific vehicle and identification of exceptional events of the specific vehicle, based on identification of sensory data of the specific vehicle that deviates from normal behavior of the sensory data of the specific vehicle (Page 23, line 15 through Page 24, line 2; discloses that the system has a first algorithm which is configured to train to learn behavior or connections based on the sensor data to identify events. Page 24, lines 4-19; discloses that once trained the algorithm can take new inputs and make predictions based on the inputs, and identify faults or events such as probable break failure. Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. Page 43, line 31 through Page 44, line 10; discloses that the system contains rules which are used to determine when alerts should be sent. Griffiths establishes that this ensures that the user is only alerted to probabilities that imply sufficiently high probability of requiring maintenance, which is part of the user preferences. Page 43, lines 1-30; discloses that the system creates a series of conditions such as severity which is the maximum amount of a value to which to be alerted, classifications such as those needing repair).
As per claim 24, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses wherein the online remote server is further configured to: identify correlations between sensory data receivable from multiple sensors or different sensor types of each vehicle and from multiple sensors of the same type received from different vehicles (Page 18, lines 16-23; teaches that the sensor data comes from multiple sensors);
	collect sensory data during a pre-defined period of time and create behavior pattern models of each vehicle based on various behavior characteristics including at least speed and/or acceleration related sensory data (Page 18, lines 16-23; teaches that the sensor data includes speed, acceleration and geo data or GPS data. Page 19, line 31 through Page 20, line 5; discloses that the data can be calculated on a per day basis which is a pre-defined period of time. Page 33, line 18 through Page 34, line 3; discloses that that the system creates driving style or behavior profile to establish the type of behavior of the driver such as aggressive speeding or breaking);
	create normal behavior AI model of vehicle technical behavior of each vehicle, based on correlations of sensor data (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers).
	As per claim 25, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses wherein the identification of exceptional behavior of each vehicle is based on behavior patterns of normal behavior AI model and configured to determine reporting mechanism by using predefined domain specific rules for based on the severity of exceptions, classifications of malfunctions and user preferences (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. Page 43, line 31 through Page 44, line 10; discloses that the system contains rules which are used to determine when alerts should be sent. Griffiths establishes that this ensures that the user is only alerted to probabilities that imply sufficiently high probability of requiring maintenance, which is part of the user preferences. Page 43, lines 1-30; discloses that the system creates a series of conditions such as severity which is the maximum amount of a value to which to be alerted, classifications such as those needing repair).
	As per claim 26, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses wherein the online remote server is further configured to estimate cost of determined maintenance operations (Page 39, line 23 through Page 40, line 6; discloses that the model can output the estimated repair costs).
	As per claim 27, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Ng further teaches wherein at least one of the sensors in each vehicle comprises at least one microphone, and wherein the identification of events and identification and prediction of occurring and future malfunctions is further done by analyzing acoustic sensor data from the at least one microphone installed in each of the vehicles (Col. 6, lines 29-60; teaches that the vehicle components are monitored using acoustic sensors or microphones. The system monitors the signatures to determine and predict the occurrence of a malfunction or fault).

Claim(s) 4, 6, 21 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (WO 2019/185659 A1) hereafter Griffiths, in view of Zhang et al. (US 2019/0318267 A1) hereafter Zhang, further in view Ng (US 5,445,347 A) hereafter Ng, further in view of Sicconi et al. (US 2020/0057487 A1) hereafter Sicconi.
As per claim 4, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein each driving event is detected by identifying sudden exceptional changes during a short period of time in at least one sensor of the specific vehicle.
Sicconi, which like the combination talks about using machine learning to evaluate driver behavior, teaches it is known wherein each driving event is detected by identifying sudden exceptional changes during a short period of time in at least one sensor of the specific vehicle (Page 2, paragraph [0033]; teaches it is known to identify sudden changes. Page 6, paragraph [0052]; teaches that the system uses machine learning to determine driver behavior and uses this to identify scenario(s) or causes of the event. Page 10, paragraphs [0064] and [0065]; teach that the system will track sensors such as noise or voices in the cabin which can act as distractions. Since the combination already uses sensors to determine driver behavior it would have been obvious to determine if the sudden changes are caused by distractions or other factors during the event as shown in Sicconi. This would provide the system with more accurate behavioral recommendations).
The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online.
	The sole difference between the combination and the claimed subject matter is that the combination fails to explicitly state identifying sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change.
	The Sicconi reference which like Griffiths talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known to identify sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change. The Sicconi reference establishes using this type of sensors to determine behavior of the driver is known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the sensor data shown in Griffiths, Zhang and Ng with the sensor data including identifying sudden changes and including noise data as taught by Sicconi.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sicconi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths, Zhang and Ng, with the sensor data including identifying sudden changes and including noise data as taught by Sicconi, for the purposes of identifying sudden changes and coaching the driver on correcting the behavior. Since the combination already uses sensors to determine driver behavior it would have been obvious to determine if the sudden changes are caused by distractions or other factors during the event as shown in Sicconi. This would provide the system with more accurate behavioral recommendations.
	As per claim 6, the combination of Griffiths, Zhang, Ng and Sicconi teaches the above-enclosed invention; Griffiths further discloses wherein the learning algorithm for identifying malfunctions is based on identifying the difference between the sensory data collected prior to the occurrence of the driving event and the sensory data collected at the end of the driving event, and comparing such difference to the difference in sensory data collected to two periods of time where no event is identified  (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. In this there are two or more periods collected and compared to create the average and determine the “typical” or “normal” behavior and any deviations of those).
As per claim 21, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein each driving event is detected by identifying sudden exceptional changes during a short period of time in at least one sensor of the specific vehicle.
Sicconi, which like the combination talks about using machine learning to evaluate driver behavior, teaches it is known wherein each driving event is detected by identifying sudden exceptional changes during a short period of time in at least one sensor of the specific vehicle (Page 2, paragraph [0033]; teaches it is known to identify sudden changes. Page 6, paragraph [0052]; teaches that the system uses machine learning to determine driver behavior and uses this to identify scenario(s) or causes of the event. Page 10, paragraphs [0064] and [0065]; teach that the system will track sensors such as noise or voices in the cabin which can act as distractions. Since the combination already uses sensors to determine driver behavior it would have been obvious to determine if the sudden changes are caused by distractions or other factors during the event as shown in Sicconi. This would provide the system with more accurate behavioral recommendations).
The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online.
	The sole difference between the combination and the claimed subject matter is that the combination fails to explicitly state identifying sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change.
	The Sicconi reference which like Griffiths talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known to identify sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change. The Sicconi reference establishes using this type of sensors to determine behavior of the driver is known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the sensor data shown in Griffiths, Zhang and Ng with the sensor data including identifying sudden changes and including noise data as taught by Sicconi.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sicconi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths, Zhang and Ng, with the sensor data including identifying sudden changes and including noise data as taught by Sicconi, for the purposes of identifying sudden changes and coaching the driver on correcting the behavior. Since the combination already uses sensors to determine driver behavior it would have been obvious to determine if the sudden changes are caused by distractions or other factors during the event as shown in Sicconi. This would provide the system with more accurate behavioral recommendations.
As per claim 22, the combination of Griffiths, Zhang, Ng and Sicconi teaches the above-enclosed invention; Griffiths further discloses wherein the learning algorithm for identifying malfunctions is based on identifying the difference between the sensory data collected prior of the occurrence of the driving event and the sensory data collected at the end of the driving event, and comparing such difference to the difference in sensory data collected in two periods of time where no event is identified (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. In this there are two or more periods collected and compared to create the average and determine the “typical” or “normal” behavior and any deviations of those).

Claim(s) 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (WO 2019/185659 A1) hereafter Griffiths, in view of Zhang et al. (US 2019/0318267 A1) hereafter Zhang, further in view Ng (US 5,445,347 A) hereafter Ng, further in view of Sculley et al. (WO 2008/021244 A2) hereafter Sculley.
As per claim 7, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses comprising receiving feedback for at least one of the vehicles and using the feedback of each specific vehicle to identify malfunction and/or determine schedule of maintenance operations also based on the received feedback (Page 36, lines 16-18; discloses that the vehicle records are updated during service. Page 45, lines 21-22; discloses that the model can be re-trained).
The combination however fails to explicitly state that the re-training is human feedback.
Sculley, which like the combination talks about training a machine-learning model, teaches it is known for the machine learning model to be trained and updated based on human feedback (Page 13, line 26 through Page 14, line 12; teaches it is known to train the machine learning model using trusted sources such as human labeling and user feedback. Since the combination already establishes that the model can be re-trained it would have been obvious to re-train from a trusted source such as user or human feedback. This allows the model to be updated over time with new information improving its accuracy).
The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online.
	The sole difference between the combination and the claimed subject matter is that the combination fails to explicitly state the re-training is from human feedback.
	The Sculley reference which like Griffiths talks about training machine learning modes, teaches it is known to train and update the models using human feedback. Sculley establishes using this form of training was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the re-training shown in Griffiths, Zhang and Ng with updating or re-training using human feedback as taught by Sculley.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sculley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths, Zhang and Ng, with updating or re-training using human feedback as taught by Sculley, for the purposes of improving the accuracy of the model over time. Since the combination already establishes that the model can be re-trained it would have been obvious to re-train from a trusted source such as user or human feedback. This allows the model to be updated over time with new information improving its accuracy.
As per claim 23, the combination of Griffiths, Zhang and Ng teaches the above-enclosed invention; Griffiths further discloses wherein the online remote server is further configured for receiving feedback for at least one of the vehicles and using the feedback of each specific vehicle to identify malfunctions and/or determine schedule of maintenance operations also based on the received feedback (Page 36, lines 16-18; discloses that the vehicle records are updated during service. Page 45, lines 21-22; discloses that the model can be re-trained).
The combination however fails to explicitly state that the re-training is human feedback.
Sculley, which like the combination talks about training a machine-learning model, teaches it is known for the machine learning model to be trained and updated based on human feedback (Page 13, line 26 through Page 14, line 12; teaches it is known to train the machine learning model using trusted sources such as human labeling and user feedback. Since the combination already establishes that the model can be re-trained it would have been obvious to re-train from a trusted source such as user or human feedback. This allows the model to be updated over time with new information improving its accuracy).
The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online.
	The sole difference between the combination and the claimed subject matter is that the combination fails to explicitly state the re-training is from human feedback.
	The Sculley reference which like Griffiths talks about training machine learning modes, teaches it is known to train and update the models using human feedback. Sculley establishes using this form of training was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the re-training shown in Griffiths, Zhang and Ng with updating or re-training using human feedback as taught by Sculley.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sculley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths, Zhang and Ng, with updating or re-training using human feedback as taught by Sculley, for the purposes of improving the accuracy of the model over time. Since the combination already establishes that the model can be re-trained it would have been obvious to re-train from a trusted source such as user or human feedback. This allows the model to be updated over time with new information improving its accuracy.




Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 14-16, specifically that “Applicant respectfully submits that amended claims 1 and 10, now clarifying that the online remote server can handle and receive sensory data from multiple vehicles and use two novel machine learning algorithms (one for malfunctions identification and one for prediction of future malfunctions and determining maintenance schedules thereof) render the claims into having a particular practical applicability, and is not a typical or common utilization of a computerized device but requires complicated machine learning based algorithms that are specifically and particularly programmed to the claimed functions”
“In particular: Claims 1 and 10 as amended are narrowly focused, reciting specific, unconventional types of data associations, and detailing within the context of a specific larger system how multiple different machine learning algorithms, for event identification and malfunction identification, are applied with respect to each of a plurality of vehicles, and then used in conjunction with each other to predict future malfunctions and determine required maintenance operations and schedules of a specific vehicle, for reducing or preventing predicted malfunctions. This is much more than merely “managing personal behavior” or “interactions between people” such as “following rules or instructions” as the Examiner contended in the Office Action. As stated in MPEP 2106.05(I)(A) (emphasis added): “Limitations that the courts have found to qualify as ‘significantly more’ when recited in a claim with a judicial exception include:… v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application…. BASCOM Global Internet v. AT&T Mobility LLC….” See also MPEP 2106.05(d): “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility.””
“Moreover, application submits that claims 1 and 10 as amended integrate the invention into a practical application under Step 2A, Prong 2, specifically, by preventing future malfunctions of the vehicle (which is much more than merely outputting data)”
“Applicant therefore respectfully requests withdrawal of all rejections under section 101”
The Examiner respectfully disagrees.
While the applicant has alleged that claims as amended render the abstract idea into a practical application, as see in MPEP 2106.05(f), if the claims merely apply the abstract idea to a computer it fails to render the abstract into a practical application. Specifically “examiners may consider the following: (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.” As stated in the rejection the claims fail to recite or establish how the functions are achieved. As shown in 2106.05(f) if the claims fail to recite how a solution to a problem is accomplished the claims do not integrate the abstract idea into a practical application. 
MPEP 2106.05(f) further states “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field”. Which again establishes that merely using the computer as a tool to perform an existing process fails to render the abstract idea to a practical application. 
While the applicant has argued that this is an unconventional application, the use of machine learning is not unconventional as shown in the applied art, further the limitations as stated above are merely applying the abstract idea to a computer. Given that there are not specifics as to how the function are achieved the claims fail to render the abstract idea into a practical application. Lacking any additional arguments the Examiner has not been persuaded and therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 16-20 regarding the art rejections, specifically that “In these paragraphs the costs are estimated for repairing damages (malfunctions) already identified as occurred AND NOT for maintenance operations for preventing/reducing future predicted malfunctions”
“In these paragraphs (also recited in the Office action in relation to claim 2) Griffiths describes that the user can replace the brake pads (as a mitigation action) at a convenient time, due to their high risk of being worn out due to the identified risky driving behavior of the user of the vehicle by notifying the risky state of the pads”
“However, Griffiths DOES NOT teach determining and/or outputting an actual schedule for the maintenance (prevention) action according to a predicted time at which the pads will be worn out and cause a malfunction but only enables the user to determine the right schedule him/her-self”
“Zhang DOES NOT teach predicting future malfunctions and determining maintenance operations and their schedules based thereon”
“Therefore, NONE of Griffiths, Zhang or any combination therefore teaches an online remote server that performs the following parts of claim 1 and corresponding parts of claim 10”
“Applicant therefore asserts that amended claims 1 and 10 are novel and nonobvious over Griffiths and Zhang and respectfully requests they will be allowed by the Examiner”
The Examiner respectfully disagrees.
As an initial point the Examiner notes that it appears the applicant has agreed that Griffiths teaches detecting a malfunction, preventative maintenance and that scheduling for repairs is necessary. It appears that the applicant’s argument is that Griffiths does not automatically schedule and output the schedule for repairs. To address these new limitations the Examiner has provided the Ng reference which explicitly recite detecting faults, detecting future problems and automatically scheduling the maintenance operations based on the detection of the problems. Ng notifies the operator and the maintenance facility of the scheduled time. As such the Examiner asserts that when combined the references read over the claims as currently written. Therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Griffiths in view of Zhang, and, where appropriate, in further view of Sicconi and Sculley.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pillar et al. (WO 03/061235 A2) – discusses an equipment service vehicle with network-assisted vehicle service and repair.
Prytz, R. (2014). Machine learning methods for vehicle predictive maintenance using off-board and on-board data (Licentiate dissertation, Halmstad University Press). Retrieved from http://urn.kb.se/resolve?urn=urn:nbn:se:hh:diva-27869.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	11/27/2022